DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/EP2017/081337, being filed on December 4, 2017.

Information Disclosure Statement
The information disclosure statements filed June 2, 2020 and April 21, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 2.1-2.3, 4.1-4.3, 6.1-6.3, and 8.1-8.3 lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the insulation and jacket materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 1 & 9, the abstract recites the terms ….disclosed is…..”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because in lines 1 & 6, the abstract recites the terms “comprising”, which is improper language for the abstract.  The applicant should replace the term “comprising”, with the term –has--, to provide the abstract with proper language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (Pub Num 2013/0122296, herein referred to as Rose) in view of Chai (WO Pat Num 2016/062681).  Rose discloses an electrical cable (Figs 1-14c) that reduces parasitic weight from the lower portion of the cable, while also balancing buoyancy and reducing friction and drag (Paragraph 27).  Specifically, with respect to claim 1, Rose discloses an electrical cable (Fig 10) for vertical applications (Paragraph 1) comprising a core (1006) having a first length (length of d1), a sheath (1006) surrounding the core (i.e. electrical wire has an electrical core and insulation (Paragraph 22), and extending substantially through the whole core first length (Fig 10) and a reinforcing jacket (1010) surrounding and in direct contact with the sheath (cable insulation), wherein the reinforcing jacket (1010) being made of concentric layers comprising a first layer (Paragraph 46) longitudinally extending from a first end (top end) of the cable (1006) towards a second end (bottom end) of the cable (1006) and having a second length (length of d2) which may be substantially equal to the first length (length of d1, Paragraph 24) and at least one a first further layer (Paragraph 46) longitudinally extending from the first end (top end) of the cable (1006) towards the second end (bottom end) of the cable (1006) for a third length (length of d3) which may be shorter than the first length (length of d1, Paragraph 46 & 48).  With respect to claim 2, Rose discloses that the core (1006) comprises three electrical conductors (not shown) each coated by an insulating system (i.e. one or more, Paragraph 22).   With respect to claim 1) and at least one the first further layer (length of d3) may be made of a corrosion resistant metal alloy (Paragraph 46).  With respect to claim 6,  Rose discloses that the at least the first layer (length of  d1) may be made of a corrosion resistant metal alloy (Paragraph 46). With respect to claim 10, Rose discloses that the coating (i.e. insulation material) is made of a non-expanded polymeric material (Fig 3).   With respect to claim 11, Rose discloses that the first layer (length of d1 ) is the innermost layer of the reinforcing jacket (Fig 10).  With respect to claim 12, Rose discloses that the reinforcing jacket (i.e. insulation) comprises at least two a second further layers (1401 as shown in Fig 14c) disposed between the first further layer (length of d2) and the first layer (length of d1), wherein the second and third length (length of d2 & d3) of the first further layer (length of d3) may be shorter than the second and fourth length ( of the radially outer second further layer (3(2), 3(3)). With respect to claims 14-16, Rose discloses a process for manufacturing an electric cable an electrical cable (Fig 10) for vertical applications (Paragraph 1) comprising a core (1006) having a first length (length of d1), a sheath (1006) surrounding the core (i.e. electrical wire has an electrical core and insulation (Paragraphs 22 & 33), and extending substantially through the whole core first length (Fig 10) and a reinforcing jacket (1010) surrounding and in direct contact with the sheath (cable insulation), wherein the reinforcing jacket (1010) being made of concentric layers comprising a first layer (Paragraph 46) longitudinally extending from a first end (top end) of the cable (1006) towards a second end (bottom end) of the cable (1006) and having a second length (length of d2) which may be substantially equal to the first length (length of d1, Paragraph 24) and at least one a first further layer (Paragraph 46) longitudinally extending from the 3) which may be shorter than the first length (length of d1, Paragraph 46 & 48), wherein the layers have diameters that may be greater (i.e. d1>d2>d3, Fig 10), wherein the .  With respect to claim 17, Rose discloses that the at least one among the first layer (length of d1) and at least one the first further layer (length of d3) may be made of a corrosion resistant metal alloy (Paragraph 46).  With respect to claim 18, Rose discloses that the first layer (length of d1 ) is the innermost layer of the reinforcing jacket (Fig 10).  
	While Rose discloses the concentric layers of the reinforcing jacket, Rose doesn’t necessarily disclose the at least the first layer being a circumferentially closed metal tube (claims 1 & 14), nor each one of the first layer and the at least one first further layer of the reinforcing jacket is a circumferentially closed metal tube (claim 3), nor the reinforcing jacket being the outermost element of the electrical cable (claim 4), nor wherein the first layer is the outermost element of the reinforcing jacket, and wherein the sheath is made of an expanded polymeric material and has a thickness increasing from the first end of the cable towards the second end of the cable (claim 7), nor the first layer is the outermost element of the reinforcing jacket (claim 8), nor the first layer is the outermost element of the reinforcing jacket and a coating interposed between the sheath and the first layer along a cable portion from the end of the third length to the cable second end (claim 9), nor the reinforcing jacket being drawn (claim 15), nor the first layer is the outermost layer of the electrical cable and the first further layer is an inner layer of the electrical cable (claims 19 & 20).
	Chai teaches an electrical cable (Figs 1-5) that has a simple design and which may be produced at low cost (Page 2, lines 1-4).  Specifically, with respect to claim 1, 3, 4, 7-9, 14, 15, 19, and 20, Chai teaches a cable (100) comprising various lengths (Figs 1-5), 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable of Rose to comprise the concentrically reinforcing jackets configuration as taught by Shai because Shai teaches that such a configuration provides an electrical cable (Figs 1-5) that has a simple design and which may be produced at low cost (Page 2, lines 1-4).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
July 30, 2021